Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 1 of 56   PageID 6




                          EXHIBIT A
                Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 2 of 56                                                                                        PageID 7

                                                                                                                                            Computershare Governance Services, Inc.
                                                                                                                                             100 Beard Sawmill Road, Shelton, CT 06484



                                                                                                                                                                             February 24, 2020
       Specialized Loan Servicing LLC
       Bryan Sullivan
       Computershare Inc.
       8742 Lucent Boulevard
       Highlands Ranch CO 80129



SERVICE OF PROCESS NOTICE                                                                                                                                                           Item: 2020-256


The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.

Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be directed to the contact set forth in line 12 below or
to the court or government agency where the matter is being heard.



 1.                            Entity Served:           Specialized Loan Servicing LLC

 2.                           Title of Action:          Edward Muhammad vs. Deutsche Bank National Trust Company, as trustee for FFMLT 2007-FFB-SS,
                                                        Mortgage, etc., et al.

 3.                 Document(s) Served:                 Summons
                                                        Order Extending Temporary Restraining Order
                                                        Complaint for Wrongful Foreclosure and to Enjoin Forcible Entry and Detainer Warrant

 4.                            Court/Agency:            Shelby County Chancery Court for the Thirtieth Judicial District, Tennessee

 5.                             State Served:           Colorado

 6.                            Case Number:             CH-20-0137-3

 7.                                Case Type:           Wrongful Foreclosure

 8.                     Method of Service:              Certified Mail

 9.                           Date Received:            Friday 02/21/2020

 10.                           Date to Client:          Monday 02/24/2020

 11.         # Days When Answer Due:                    7                                       CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                   Friday 02/28/2020                       Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                              Sop Sender:           Curtis D Johnson Jr
                (Name, City, State, and Phone Number)
                                                        Memphis, TN
                                                        901-725-7520

 13.               Shipped To Client By:                Email Only with PDF Link

 14.                     Tracking Number:

 15.                              Handled By:           061

 16.                                       Notes:       Please note it appears the summons for a different defendant was inadvertently served with this document.
                                                        United Agent Group and our CO address are listed on page 2 of the complaint.
                                                        Please review the enclosed documents in order to calculate the response due date as there are other Due
                                                        Dates listed in the document.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At ComputerShare, we take pride in developing systems that
effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default judgment.
As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service of
process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by United Agent
Group Inc.
                                                                   Phone: 866 820 7754, Option 2 | www.cgsregisteredagent.com
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 3 of 56   PageID 8
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 4 of 56   PageID 9
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 5 of 56   PageID 10
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 6 of 56   PageID 11
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 7 of 56   PageID 12
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 8 of 56   PageID 13
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 9 of 56   PageID 14
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 10 of 56   PageID 15
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 11 of 56   PageID 16
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 12 of 56   PageID 17
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 13 of 56   PageID 18
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 14 of 56   PageID 19
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 15 of 56   PageID 20
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 16 of 56   PageID 21
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 17 of 56   PageID 22
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 18 of 56   PageID 23
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 19 of 56   PageID 24
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 20 of 56   PageID 25
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 21 of 56   PageID 26
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 22 of 56   PageID 27
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 23 of 56   PageID 28
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 24 of 56   PageID 29
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 25 of 56   PageID 30
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 26 of 56   PageID 31
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 27 of 56   PageID 32
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 28 of 56   PageID 33
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 29 of 56   PageID 34
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 30 of 56   PageID 35
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 31 of 56   PageID 36
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 32 of 56   PageID 37
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 33 of 56   PageID 38
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 34 of 56   PageID 39
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 35 of 56   PageID 40
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 36 of 56   PageID 41
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 37 of 56   PageID 42
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 38 of 56   PageID 43
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 39 of 56   PageID 44
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 40 of 56   PageID 45
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 41 of 56   PageID 46
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 42 of 56   PageID 47
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 43 of 56   PageID 48
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 44 of 56   PageID 49
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 45 of 56   PageID 50
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 46 of 56   PageID 51
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 47 of 56   PageID 52
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 48 of 56   PageID 53
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 49 of 56   PageID 54
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 50 of 56   PageID 55
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 51 of 56   PageID 56
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 52 of 56   PageID 57
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 53 of 56   PageID 58
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 54 of 56   PageID 59
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 55 of 56   PageID 60
Case 2:20-cv-02139-TLP-cgc Document 1-1 Filed 02/27/20 Page 56 of 56   PageID 61
